Crew III, J.
Appeal from a decision of the Workers’ Compensation Board, filed October 17, 1990, which ruled that claimant sustained a causally related disability and awarded workers’ compensation benefits.
This is an appeal by the employer from a decision of the Workers’ Compensation Board which found claimant to have a permanent partial disability, and awarded compensation for lost wages subsequent to his retirement on May 8, 1985. The record establishes that claimant, a school custodian, sustained multiple injuries when he fell from a stage in a high school auditorium. As a result he was classified as permanently partially disabled and such finding is supported by substantial evidence. The causal relationship between claimant’s accident and his permanent partial disability gives rise to the inference that his subsequent loss of wages after retirement was attributable to his physical limitations (see, Matter of Dudlo v Polytherm Plastics, 125 AD2d 792; Matter of Mazziotto v Brookfield Constr. Co., 40 AD2d 245). The employer has not submitted proof that claimant’s loss of employment was solely due to economic or other causes unrelated to his injuries (see, supra), and the Board’s decision must, therefore, be upheld.
Mahoney, P. J., Casey, Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, with costs to the Workers’ Compensation Board.